IN THE COURT OF COMMON PLEAS FOR THE S'I`ATE OF DBLAWARE

lN AND FOR KENT COUNTY

MATTHEW DUBOVICK
Appellant/ Defendant Below,
C.A. No.: CPUS-lZ-OOI 171

V.

ANGELA ANDREW~WEBB,

\¢./\_/'\~J\-_/\-.J"\-J\é\¢,/\¢¢/\\_r’

Appcllee/ Plaintiff Below.

John C. Andrade, Esq. Adarn C. Gerber, Esq.

Parkowski, Guerke & Swayze Hudson, Jones, Jaywork & Fisher

116 W. Water Street 225 South State Street

P.O. Box 598 Dover, I)E 19901

Dover, DE 19904 Attomey for the Appellee/ Plaintiff Below

Attorney for the Appellant/ Defendant Below

Trial: June 23, 2()l4
Decided: July 25, 2014

DECISION AFTER TRIAL
This is a civil action arising out of a breach of contract Defendant Below/ Appellant,
Matthew Dubovick, frled an appeal with this Couz“t against Plaintiff Below/ Appellee, Angela
Andrew~Webb, for a trial de novo from a final order of the justice of the Peace Court. Ms.
Andrew-Webb contends Mr. Dubovick breached an agreement to split the cost of an in vitro

fertilization (“IVF") procedure l\/Is. Andrew~Webb maintains that as a result of Mr. Dubovick’s

failure to pay the debt, she is entitled to an award of $l(),168.43 from the Court. Mr. Dubovick
contends that he rrevei‘ agreed to pay for the procedure. Following trial on this inatter, the Court
enters judgment for Ms. Aiidrew~webb and against Mr. Dubovick in the amount of $10,168.43

plus court costs and pre and post-judgment interest at the legal rate of 5.75% from May 17, 2012.

FACTS

In Noven1berof2009, Ms. Angeia Andrew-Webb and Mr. Matthew Dubovicl< entered
into a romantic relationship 'l` he parties’ relationship became serious, even planning to inarry.
ln the sunnner of 2010, the parties decided to conceive a child together. In October of 2010, Ms.
Andrew-Webb suffered a miscarriage

In early 201 l, the parties consulted a reproductive specialist to discuss the possibility of
using IVF to conceive a child. 'l`lie parties were aware the IVF process was costly and that it
required not only the initial procedure, but also several tests and medications. Around April of
201 l, the parties orally agreed to split the cost of the IVF after multiple discussions during their
nightly baths. They agreed that Mr. Duhovick would reinihurse Ms. Aridrew-Webb for his share
of the costs, amounting to $10,168.43, when he sold his home Ms. Andrew-Wet)b would not
have gone forward with the procedure without Mr. Dubovick’s agreement to pay for half of the
costs.

Ms. Aiidrew-Webb paid the full amount of the IVF procedure, $20,336.86, out of her
savings Mr. Dubovick paid for his tests and half of the cost of the high-risk doctor Ms. Andrew-
Webb consulted In june 01°2011, the IVF procedure was performed and Ms. Andrew-Webb
conceived a child. 011 August 12, 2011, Mr. Dubovick sold his home; liowever, he received less
money from the sale than expected. Additiorially, Mr. Duboviclc had a substantial amount of

credit card debt at this time As a result, Ms. Andrew~Webb gave Mr. Dul)ovick a grace period

for paying back his share of the IVF procedure to her so that he could pay down his credit card
bills. Ms. Aitdrew~Webb zievei‘ told Mr. Dubovick he was no longer obligated to reimburse her;
however, she did not ask iiirn for the inoney during the reinaiiidei' of their relationship

0n Febxuary 9, 2012, Ms. Andrew-Webb gave birth to the parties’ son, Derek. On or
about April l7, 2012, the parties ended their relationship (Def.’s Ex. 3). On or about April lt§,
2012, Mr. Dubovick moved out of Ms. Andrew-Webb’s house (Def.’s Ex. 3). On or about May
l'/, 2012, I\/is. Andrew-Webb requested for the first time that Mr. Dubovick pay his portion of
the IVF procedure (Def’s Ex. 3). Ms. Aiidrew-Webb subsequently asked Mr. Dubovick
numerous times to pay his half of the procedure, but he either denied owing the debt, gave an
excuse, ' or ignored her demands Mr. Dubovicl< failed to reimburse Ms. Andrew-Webb for his
half of the IVF procedure costs, resulting in this suit to enforce the contract between Ms.
Andrew-Webb and Mr. Dubovicl2010 WL
1782410, at *3 (Del. Super. May 3, 2010).

First, the Court concludes that an oral contract existed between Ms. Aridrew-Webb and
Mr. Dubovick whereby Mr. Dubovick agreed to pay Ms. Andrew-Webb half the costs of the IVF
procedure when he sold his liouse. The Court finds Ms. Andrew-Webb’s testimony credible
regarding the fact she would not have gone through with the IVF procedure but for Mr.
Dubovicl